Citation Nr: 0635077	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  05-08 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active service in the Navy from May 1966 to 
February 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the RO by which the RO 
denied entitlement to the benefit sought herein.  

In January 2006, the veteran testified at a hearing before 
the undersigned that took place at the RO.


FINDINGS OF FACT

1.  Affording him the benefit of the doubt, the veteran 
served in the Republic of Vietnam.

2.  Diabetes mellitus is shown to be presumptively linked to 
herbicide exposure during service in the Republic of Vietnam 
during the Vietnam era.


CONCLUSIONS OF LAW

1.  The conditions of the veteran's service meet the 
requirements for service or visitation in the Republic of 
Vietnam during the Vietnam era.  38 C.F.R. §§ 3.2, 
3.307(a)(6)(iii), 3.313(a) (2006).

2.  The veteran meets the criteria for entitlement to service 
connection of diabetes mellitus type II presumptively based 
upon exposure to herbicides.  38 U.S.C.A. §§ 1110, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313, 
3.655 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in a December 2003 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the veteran to identify and 
provide any additional information that he felt would support 
his claim, effectively informing him to submit any relevant 
evidence in his possession.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112 (2004).  The Board notes that the 
veteran was not advised regarding disability ratings and 
effective dates as mandated by the Cy in Dingess/Hartman.  
The Board concludes, however, that a remand to the RO for 
corrective VCAA notice is unnecessary.  The benefit sought 
herein is granted, as discussed below.  A remand to the RO 
would simply create a delay in the receipt of benefits to 
which the veteran is entitled, and would, therefore, result 
in prejudice.  The veteran will have ample opportunity to 
appeal any disability rating or effective date assigned.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service private medical records.  The record 
contains no pertinent VA medical examination report, as the 
veteran failed to appear for the December 2003 VA medical 
examination scheduled in furtherance of his claim.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159.  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as diabetes 
mellitus, are presumed to have been incurred in service if 
such manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).

Service in a deep-water naval vessel in waters off the shore 
of the Republic of Vietnam does not constitute service in the 
Republic of Vietnam.  See VAOPGCPREC 27-97 (O.G.C. Prec. 27- 
97).  However, "service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii); 
3.313(a).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma, and diabetes mellitus (Type 2).  See 38 C.F.R. 
§ 3.309(e); see also 38 U.S.C.A. § 1116(f) (West 2002), as 
added by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001) (which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure).  The 
foregoing diseases shall be service connected if a veteran 
was exposed to a herbicide agent during active military, 
naval, or air service, if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113 and 38 C.F.R. § 3.307(d) are also satisfied.

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655.

Discussion

The veteran failed to report for a VA examination scheduled 
in furtherance of his claim.  The issue on appeal, therefore, 
will be decided based on the evidence of record.  38 C.F.R. 
§ 3.655.  

The veteran has submitted private medical records reflecting 
that he suffers from diabetes mellitus type II.  The service 
medical records make no reference to diabetes mellitus, and 
the evidence is entirely silent as to a direct nexus between 
diabetes mellitus and service.  Thus, service connection for 
diabetes mellitus on a direct basis cannot be granted.  
38 C.F.R. § 3.303.

Furthermore, service connection for diabetes mellitus cannot 
be granted on a presumptive basis as a chronic disability 
under 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a) because the evidence does not reflect that the 
veteran's diabetes mellitus had its onset within one year of 
separation from service.  All of the medical evidence of 
record reflecting a diagnosis of diabetes mellitus is dated 
after the turn of the current millennium, at least three 
decades after the veteran's separation from service.  The 
veteran himself contends that his diabetes mellitus had its 
onset in approximately 2000.  The evidence that diabetes 
mellitus had its onset well over one year from separation is 
overwhelming, and service connection on a presumptive basis 
is denied under the foregoing provisions.

The Board will next determine whether the veteran, who served 
during the Vietnam era (See 38 C.F.R. § 3.2(f)) had the type 
of service that entailed duty or visitation in the Republic 
of Vietnam.  

The record reveals that the veteran served in the Navy aboard 
the USS Sanctuary, a hospital ship, that was, at a minimum, 
in the official waters of Vietnam from January 1969 to March 
1969, June 1969 to August 1969, September 1969 to November 
1969, and from November 1969 to February 1970.  Whether the 
veteran served in country could not be verified by the 
National Personnel Records Center.

According to the Dictionary of American Naval Fighting Ships, 
the USS Sanctuary arrived in Danang in March 1967 and took on 
her first casualties at that time.  The ship was assigned to 
duty off South Vietnam on a non-rotating basis, spending at 
least 50 days operating on the line each quarter, followed by 
an availability and upkeep period in Subic Bay.  Helicopters 
brought patients from the battlefield and other medical 
facilities.  By May 1968, the Sanctuary's schedule was 
changed to 90 day on-the-line periods.  She operated off the 
northern provinces of South Vietnam and primarily rotated 
between stations such as Danang, Phu Bai, Chu Lai, and Dong 
Ha every two to four days as needed by the Marines fighting 
ashore.  The Sanctuary operated in this fashion until April 
1971, after the veteran's separation from service.  See 
www.ibiblio.org/hyperwar/USN/ships/dafs/AH/ah17.html.  

The veteran submitted photographs that appear to depict him 
in the Republic of Vietnam.  In his March 2005 substantive 
appeal, the veteran asserted that he served as a dental 
technician aboard the USS Sanctuary and that his duties 
included going ashore to administer dental work to the 
civilian population in Danang, Quan Tri, and surrounding 
areas.

At his January 2006 hearing, the veteran again testified that 
he went ashore in Vietnam to provide dental and medical care 
to locals and to conduct other related assignments.  

The Board can find no reason not to credit the veteran's 
allegations regarding the nature of his service.  The 
veteran's assertions, the nature of the USS Sanctuary's 
activities close to the shores of the Republic of Vietnam, 
and the photographs, in toto, reflect that it is at least as 
likely as not that the veteran had in-country service.  See 
38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  See also 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra (the 
veteran is entitled to the benefit of the doubt).

In resolving all doubt in favor of the veteran, the Board 
concludes that the veteran served in the Republic of Vietnam.  
Because the veteran served in the Republic of Vietnam during 
the Vietnam era and has a current diagnosis of diabetes 
mellitus type II, service connection for that disability must 
be granted.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 
3.309(e).


ORDER

Service connection for diabetes mellitus type II is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


